NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOHN BINNS, Assignee of ACMB Ent.,          )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1764
                                            )
NASTAR ROOFING SERVICES,                    )
FRANK KRAFT, and JANET KRAFT,               )
                                            )
             Appellees.                     )
                                            )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Lee
County; John Duryea, Jr., Judge.

John H. Binns, pro se.

Keith A. Fousek of Law Office of Keith A.
Fousek, Fort Myers, for Appellees
Frank and Janet Kraft.

No appearance for Appellee Nastar
Roofing Services.



PER CURIAM.


             Affirmed.


KELLY, LUCAS, and BADALAMENTI, JJ., Concur.